The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $200 and to imprisonment for a term of 30 days in the county jail.
Judgment was rendered in October, 1928, and the appeal was lodged in this court in February, 1929. No briefs in support of the appeal have been filed. The evidence for the state discloses that, at the time charged, officers with a search warrant searched the residence of defendant and discovered a gallon and a half of whisky. Defendant admitted the possession of the whisky, and stated that he had the whisky for his own use. The quantity was prima facie evidence of an intent to violate the law sufficient to carry the case to the jury. No material error is apparent.
The case is affirmed.